UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05459 Templeton Global Income Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 11/30/15 Item 1. Schedule of Investments. Templeton Global Income Fund Statement of Investments, November 30, 2015 (unaudited) Principal Amount* Value Foreign Government and Agency Securities 70.7% Brazil 9.2% Letra Tesouro Nacional, Strip, 1/01/16 a BRL $ 7/01/16 a BRL 10/01/16 a BRL b 1/01/19 a BRL 7/01/19 a BRL Nota Do Tesouro Nacional, 10.00%, 1/01/17 a BRL b 10.00%, 1/01/21 a BRL 10.00%, 1/01/23 a BRL b 10.00%, 1/01/25 a BRL c Index Linked, 6.00%, 5/15/17 a BRL c Index Linked, 6.00%, 5/15/19 a BRL c Index Linked, 6.00%, 8/15/20 a BRL c Index Linked, 6.00%, 8/15/22 a BRL c Index Linked, 6.00%, 5/15/23 a BRL c Index Linked, 6.00%, 8/15/24 a BRL c Index Linked, 6.00%, 8/15/50 a BRL Hungary 2.5% Government of Hungary, A, 6.75%, 11/24/17 HUF senior note, 6.25%, 1/29/20 senior note, 6.375%, 3/29/21 d senior note, Reg S, 5.75%, 6/11/18 EUR Iceland 0.3% e Government of Iceland, 144A, 5.875%, 5/11/22 India 2.2% Government of India, senior bond, 7.80%, 5/03/20 INR senior bond, 8.35%, 5/14/22 INR senior bond, 8.28%, 9/21/27 INR senior bond, 8.60%, 6/02/28 INR senior note, 7.28%, 6/03/19 INR senior note, 8.12%, 12/10/20 INR senior note, 7.16%, 5/20/23 INR senior note, 8.83%, 11/25/23 INR Indonesia 5.2% Government of Indonesia, 7.875%, 4/15/19 IDR 6.125%, 5/15/28 IDR FR31, 11.00%, 11/15/20 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR36, 11.50%, 9/15/19 IDR FR43, 10.25%, 7/15/22 IDR FR47, 10.00%, 2/15/28 IDR FR61, 7.00%, 5/15/22 IDR senior bond, 5.625%, 5/15/23 IDR senior bond, 7.00%, 5/15/27 IDR senior bond, 9.00%, 3/15/29 IDR senior bond, FR53, 8.25%, 7/15/21 IDR senior bond, FR56, 8.375%, 9/15/26 IDR senior bond, FR70, 8.375%, 3/15/24 IDR Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Global Income Fund Statement of Investments, November 30, 2015 (unaudited) (continued) senior note, 8.50%, 10/15/16 IDR Ireland 2.0% Government of Ireland, senior bond, 5.40%, 3/13/25 EUR Lithuania 1.0% e Government of Lithuania, 144A, 7.375%, 2/11/20 6.125%, 3/09/21 Malaysia 2.7% Government of Malaysia, 3.314%, 10/31/17 MYR senior bond, 4.262%, 9/15/16 MYR senior bond, 3.814%, 2/15/17 MYR senior note, 3.172%, 7/15/16 MYR senior note, 3.394%, 3/15/17 MYR senior note, 4.012%, 9/15/17 MYR Mexico 11.8% Government of Mexico, 7.25%, 12/15/16 f MXN 7.75%, 12/14/17 f MXN senior note, 8.50%, 12/13/18 f MXN g Mexican Udibonos, Index Linked, 5.00%, 6/16/16 h MXN 3.50%, 12/14/17 h MXN 4.00%, 6/13/19 h MXN 2.50%, 12/10/20 h MXN Peru 3.0% Government of Peru, senior bond, 7.84%, 8/12/20 PEN Philippines 0.4% Government of the Philippines, senior bond, 9.125%, 9/04/16 PHP senior note, 7.00%, 1/27/16 PHP senior note, 1.625%, 4/25/16 PHP Poland 4.7% Government of Poland, 4.75%, 10/25/16 PLN 4.75%, 4/25/17 PLN 5.75%, 9/23/22 PLN i FRN, 1.79%, 1/25/17 PLN i FRN, 1.79%, 1/25/21 PLN Portugal 2.6% Government of Portugal, e 144A, 5.125%, 10/15/24 d Reg S, 3.875%, 2/15/30 EUR d senior bond, Reg S, 4.95%, 10/25/23 EUR d senior bond, Reg S, 5.65%, 2/15/24 EUR Serbia 0.7% e Government of Serbia, senior note, 144A, 5.25%, 11/21/17 7.25%, 9/28/21 Singapore 0.0%  Government of Singapore, senior note, 1.125%, 4/01/16 SGD Templeton Global Income Fund Statement of Investments, November 30, 2015 (unaudited) (continued) Slovenia 1.0% e Government of Slovenia, senior note, 144A, 5.50%, 10/26/22 5.85%, 5/10/23 South Korea 13.4% Korea Monetary Stabilization Bond, senior note, 2.78%, 2/02/16 KRW 1.92%, 3/09/16 KRW 2.80%, 4/02/16 KRW 2.79%, 6/02/16 KRW 1.62%, 6/09/16 KRW 2.46%, 8/02/16 KRW 1.56%, 8/09/16 KRW 1.61%, 11/09/16 KRW 2.07%, 12/02/16 KRW 1.70%, 8/02/17 KRW 1.56%, 10/02/17 KRW Korea Treasury Bond, senior note, 4.00%, 3/10/16 KRW 2.75%, 6/10/16 KRW 3.00%, 12/10/16 KRW 2.00%, 12/10/17 KRW Sri Lanka 2.0% Government of Sri Lanka, 10.60%, 7/01/19 LKR 10.60%, 9/15/19 LKR 8.00%, 11/01/19 LKR 9.25%, 5/01/20 LKR 11.20%, 7/01/22 LKR A, 9.00%, 5/01/21 LKR A, 11.00%, 8/01/21 LKR j Supranational 1.2% Inter-American Development Bank, senior note, 7.50%, 12/05/24 MXN Ukraine 4.8% e Government of Ukraine, 144A, 7.75%, 9/01/19 7.75%, 9/01/20 7.75%, 9/01/21 7.75%, 9/01/22 7.75%, 9/01/23 7.75%, 9/01/24 7.75%, 9/01/25 7.75%, 9/01/26 7.75%, 9/01/27 k GDP Linked Securities, 5/31/40 Total Foreign Government and Agency Securities (Cost $792,981,686) Short Term Investments 23.3% Foreign Government and Agency Securities 4.3% Malaysia 0.9% l Bank of Negara Monetary Note, 4/19/16 - 10/18/16 MYR l Malaysia Treasury Bill, 12/11/15 - 5/27/16 MYR Mexico 1.5% m Mexico Treasury Bill, 12/10/15 - 5/26/16 l MXN Templeton Global Income Fund Statement of Investments, November 30, 2015 (unaudited) (continued) Philippines 0.6% l Philippine Treasury Bill, 12/02/15 - 9/07/16 PHP Singapore 0.1% l Monetary Authority of Singapore Treasury Bill, 12/22/15 - 1/05/16 SGD South Korea 1.2% Korea Monetary Stabilization Bond, l 1/05/16 - 4/19/16 KRW senior note, 1.57%, 7/09/16 KRW senior note, 1.52%, 9/09/16 KRW senior note, 1.53%, 10/08/16 KRW Total Foreign Government and Agency Securities (Cost $44,856,134) Total Investments before Money Market Funds (Cost $837,837,820) Shares Money Market Funds (Cost $190,213,971) 19.0% United States 19.0% n,o Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $1,028,051,791) 94.0% Other Assets, less Liabilities 6.0% Net Assets 100.0% $  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Principal amount is stated in 1,000 Brazilian Real Units. b A portion or all of the security purchased on a delayed delivery basis. c Redemption price at maturity is adjusted for inflation. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At November 30, 2015, the aggregate value of these securities was $31,099,399, representing 3.09% of net assets. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At November 30, 2015, the aggregate value of these securities was $88,214,358, representing 8.77% of net assets. f Principal amount is stated in 100 Mexican Peso Units. g Principal amount of security is adjusted for inflation. h Principal amount is stated in 100 Unidad de Inversion Units. i The coupon rate shown represents the rate at period end. j A supranational organization is an entity formed by two or more central governments through international treaties. k Security is linked to the Ukrainian GDP and does not pay principal over the life of the security or at expiration. The holder is entitled to receive only variable payments, subject to certain conditions, which are based on the growth of the Ukrainian GDP and the principal or notional value of this GDP linked security. l The security is traded on a discount basis with no stated coupon rate. m Principal amount is stated in 10 Mexican Peso Units. n Non-income producing. o See Note 6 regarding investments in affiliated management investment companies. Templeton Global Income Fund Statement of Investments, November 30, 2015 (unaudited) (continued) At November 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts Euro GSCO Buy $ 12/01/15 $ - $ ) Euro GSCO Sell 12/01/15 - Chilean Peso BZWS Buy 12/02/15 - ) Chilean Peso BZWS Sell 12/02/15 - ) Chilean Peso DBAB Buy 12/02/15 - ) Chilean Peso DBAB Sell 12/02/15 - ) Chilean Peso MSCO Buy 12/02/15 - ) Chilean Peso MSCO Sell 12/02/15 - ) Polish Zloty CITI Buy EUR 12/03/15 - ) Polish Zloty CITI Sell EUR 12/03/15 - Chilean Peso BZWS Buy 12/04/15 - ) Chilean Peso CITI Buy 12/09/15 - ) Chilean Peso MSCO Buy 12/09/15 - ) Euro HSBK Sell 12/09/15 - Euro SCNY Sell 12/09/15 - Japanese Yen HSBK Sell 12/09/15 - ) Chilean Peso DBAB Buy 12/11/15 - ) Malaysian Ringgit JPHQ Buy 12/14/15 - ) Malaysian Ringgit JPHQ Sell 12/14/15 - ) Chilean Peso DBAB Buy 12/17/15 - ) Australian Dollar CITI Sell 12/18/15 - Chilean Peso JPHQ Buy 12/21/15 - ) Japanese Yen DBAB Sell 12/21/15 - Japanese Yen HSBK Sell 12/21/15 - Japanese Yen BZWS Sell 12/22/15 - Japanese Yen CITI Sell 12/22/15 - Euro BZWS Sell 1/05/16 - Chilean Peso DBAB Buy 1/06/16 - ) Japanese Yen JPHQ Sell 1/07/16 - Japanese Yen GSCO Sell 1/08/16 - Euro BZWS Sell 1/11/16 - Malaysian Ringgit JPHQ Buy 1/11/16 - ) Malaysian Ringgit JPHQ Sell 1/11/16 - ) Japanese Yen CITI Sell 1/14/16 - Chilean Peso DBAB Buy 1/15/16 - ) Euro CITI Sell 1/15/16 - Euro JPHQ Buy 1/15/16 - ) Euro JPHQ Sell 1/15/16 - Japanese Yen BZWS Sell 1/15/16 - Japanese Yen JPHQ Sell 1/15/16 - Chilean Peso MSCO Buy 1/19/16 - ) Templeton Global Income Fund Statement of Investments, November 30, 2015 (unaudited) (continued) Euro BZWS Sell 1/19/16 - Euro JPHQ Buy 1/19/16 - ) Euro JPHQ Sell 1/19/16 - Japanese Yen HSBK Sell 1/19/16 - Japanese Yen SCNY Sell 1/19/16 - ) Malaysian Ringgit JPHQ Buy 1/19/16 - ) Malaysian Ringgit JPHQ Sell 1/19/16 - ) Euro BZWS Sell 1/20/16 - Euro DBAB Buy 1/20/16 - ) Euro DBAB Sell 1/20/16 - Chilean Peso DBAB Buy 1/21/16 - ) Euro BZWS Sell 1/21/16 - Chilean Peso MSCO Buy 1/22/16 - ) Euro DBAB Buy 1/22/16 - ) Euro DBAB Sell 1/22/16 - Euro JPHQ Sell 1/22/16 - Japanese Yen DBAB Sell 1/22/16 - ) Malaysian Ringgit DBAB Buy 1/22/16 - ) Malaysian Ringgit DBAB Buy EUR 1/22/16 - ) Malaysian Ringgit DBAB Sell 1/22/16 - ) Chilean Peso DBAB Buy 1/25/16 - ) Chilean Peso MSCO Buy 1/25/16 - Euro JPHQ Sell 1/25/16 - Chilean Peso DBAB Buy 1/26/16 - ) Euro BZWS Sell 1/27/16 - Euro DBAB Buy 1/27/16 - ) Euro DBAB Sell 1/27/16 - Euro GSCO Sell 1/27/16 - Japanese Yen JPHQ Sell 1/27/16 - ) Chilean Peso DBAB Buy 1/28/16 - ) Chilean Peso JPHQ Buy 1/28/16 - ) Indian Rupee DBAB Buy 1/28/16 - ) Indian Rupee HSBK Buy EUR 1/28/16 - Japanese Yen HSBK Sell 1/28/16 - Euro DBAB Buy 1/29/16 - ) Euro DBAB Sell 1/29/16 - Japanese Yen DBAB Sell 1/29/16 - Malaysian Ringgit HSBK Buy 1/29/16 - ) Malaysian Ringgit HSBK Sell 1/29/16 - ) Brazilian Real CITI Sell 2/02/16 - Chilean Peso DBAB Buy 2/04/16 - ) Chilean Peso CITI Buy 2/08/16 - ) Chilean Peso DBAB Buy 2/08/16 - ) Chilean Peso MSCO Buy 2/08/16 - ) Euro BZWS Sell 2/08/16 - Euro CITI Sell 2/09/16 - Japanese Yen CITI Sell 2/09/16 - Euro HSBK Sell 2/10/16 - Malaysian Ringgit HSBK Buy 2/10/16 - ) Malaysian Ringgit HSBK Sell 2/10/16 - ) Templeton Global Income Fund Statement of Investments, November 30, 2015 (unaudited) (continued) Euro BZWS Sell 2/11/16 - Chilean Peso DBAB Buy 2/12/16 - ) Chilean Peso JPHQ Buy 2/12/16 - ) Euro GSCO Sell 2/12/16 - Japanese Yen GSCO Sell 2/12/16 - Malaysian Ringgit HSBK Buy 2/12/16 - ) Malaysian Ringgit HSBK Sell 2/12/16 - ) Chilean Peso DBAB Buy 2/16/16 - ) Chilean Peso MSCO Buy 2/16/16 - ) Euro SCNY Sell 2/16/16 - Chilean Peso DBAB Buy 2/17/16 - ) Euro GSCO Sell 2/17/16 - Euro JPHQ Sell 2/17/16 - Japanese Yen GSCO Sell 2/17/16 - Japanese Yen JPHQ Sell 2/17/16 - Chilean Peso BZWS Buy 2/18/16 - ) Malaysian Ringgit HSBK Buy 2/19/16 - ) Malaysian Ringgit HSBK Sell 2/19/16 - ) Chilean Peso MSCO Buy 2/22/16 - Indian Rupee JPHQ Buy EUR 2/22/16 - ) Chilean Peso DBAB Buy 2/23/16 - Japanese Yen DBAB Sell 2/24/16 - ) Japanese Yen HSBK Sell 2/24/16 - ) Chilean Peso BZWS Buy 2/25/16 - Chilean Peso JPHQ Buy 2/25/16 - Japanese Yen HSBK Sell 2/25/16 - Mexican Peso CITI Buy 2/25/16 - ) Euro BOFA Sell 2/26/16 - Euro BZWS Sell 2/26/16 - Japanese Yen BZWS Sell 2/26/16 - Chilean Peso DBAB Buy 2/29/16 - Indian Rupee DBAB Buy EUR 2/29/16 - Japanese Yen HSBK Sell 2/29/16 - Malaysian Ringgit DBAB Buy EUR 2/29/16 - Mexican Peso MSCO Buy 2/29/16 - ) South Korean Won HSBK Buy EUR 2/29/16 - South Korean Won JPHQ Buy EUR 2/29/16 - Chilean Peso DBAB Buy 3/02/16 - ) Japanese Yen JPHQ Sell 3/03/16 - Japanese Yen HSBK Sell 3/04/16 - Euro BZWS Sell 3/09/16 - Euro HSBK Buy 3/09/16 - ) Euro HSBK Sell 3/09/16 - Japanese Yen BZWS Sell 3/09/16 - Euro CITI Sell 3/10/16 - Euro MSCO Sell 3/10/16 - Mexican Peso HSBK Buy 3/11/16 - ) Euro JPHQ Buy 3/16/16 - ) Euro JPHQ Sell 3/16/16 - Euro BZWS Sell 3/21/16 - Templeton Global Income Fund Statement of Investments, November 30, 2015 (unaudited) (continued) Japanese Yen CITI Sell 3/22/16 - Japanese Yen MSCO Sell 3/22/16 - Euro BZWS Sell 3/24/16 - Japanese Yen BZWS Sell 3/28/16 - Euro BOFA Sell 3/29/16 - Euro BOFA Sell 3/30/16 - Japanese Yen JPHQ Sell 3/31/16 - Australian Dollar GSCO Sell 4/06/16 - ) Japanese Yen JPHQ Sell 4/07/16 - Euro CITI Sell 4/08/16 - Malaysian Ringgit HSBK Buy 4/11/16 - ) Malaysian Ringgit HSBK Sell 4/11/16 - ) Euro JPHQ Sell 4/13/16 - Euro SCNY Sell 4/13/16 - Japanese Yen CITI Sell 4/13/16 - Mexican Peso CITI Buy 4/13/16 - ) Euro JPHQ Sell 4/14/16 - Euro BZWS Sell 4/15/16 - Euro HSBK Buy 4/18/16 - ) Euro HSBK Sell 4/18/16 - Euro BZWS Sell 4/29/16 - Euro SCNY Sell 4/29/16 - Euro BZWS Sell 5/05/16 - Euro BZWS Sell 5/06/16 - Euro BZWS Sell 5/12/16 - Euro GSCO Sell 5/12/16 - Japanese Yen GSCO Sell 5/12/16 - ) Japanese Yen SCNY Sell 5/12/16 - ) Euro GSCO Sell 5/16/16 - Japanese Yen SCNY Sell 5/16/16 - Australian Dollar JPHQ Sell 5/18/16 - ) Indonesian Rupiah JPHQ Buy AUD 5/18/16 - Japanese Yen BOFA Sell 5/18/16 - Japanese Yen CITI Sell 5/18/16 - Euro UBSW Sell 5/19/16 - Indonesian Rupiah JPHQ Buy AUD 5/19/16 - Japanese Yen BOFA Sell 5/19/16 - Japanese Yen BZWS Sell 5/19/16 - Japanese Yen CITI Sell 5/19/16 - ) Japanese Yen HSBK Sell 5/19/16 - Euro JPHQ Sell 5/20/16 - Japanese Yen JPHQ Sell 5/20/16 - Japanese Yen HSBK Sell 5/25/16 - Euro BZWS Sell 5/26/16 - Japanese Yen BZWS Sell 5/26/16 - Japanese Yen SCNY Sell 5/26/16 - Malaysian Ringgit HSBK Buy EUR 5/27/16 - Malaysian Ringgit JPHQ Buy EUR 5/31/16 - Mexican Peso JPHQ Buy 5/31/16 - ) Euro HSBK Sell 6/06/16 - Templeton Global Income Fund Statement of Investments, November 30, 2015 (unaudited) (continued) Japanese Yen CITI Sell 6/08/16 - ) Japanese Yen BZWS Sell 6/10/16 - ) Japanese Yen CITI Sell 6/10/16 - ) Japanese Yen HSBK Sell 6/10/16 - ) Euro DBAB Buy 6/13/16 - ) Euro DBAB Sell 6/13/16 - Japanese Yen DBAB Sell 6/13/16 - ) Japanese Yen JPHQ Sell 6/13/16 - ) Euro DBAB Buy 6/15/16 - ) Euro DBAB Sell 6/15/16 - Japanese Yen CITI Sell 6/16/16 - ) Japanese Yen JPHQ Sell 6/16/16 - ) Australian Dollar CITI Sell 6/20/16 - Australian Dollar JPHQ Sell 6/20/16 - Japanese Yen DBAB Sell 6/22/16 - Indonesian Rupiah JPHQ Buy AUD 6/23/16 - Indonesian Rupiah JPHQ Buy AUD 6/24/16 - Malaysian Ringgit HSBK Buy 6/24/16 - ) Malaysian Ringgit HSBK Sell 6/24/16 - ) Malaysian Ringgit HSBK Buy 6/30/16 - ) Malaysian Ringgit HSBK Sell 6/30/16 - ) Malaysian Ringgit JPHQ Buy 7/05/16 - ) Malaysian Ringgit JPHQ Sell 7/05/16 - ) Japanese Yen JPHQ Sell 7/07/16 - Malaysian Ringgit DBAB Buy 7/08/16 - ) Malaysian Ringgit DBAB Sell 7/08/16 - ) Euro JPHQ Sell 7/13/16 - Euro MSCO Sell 7/18/16 - Malaysian Ringgit DBAB Buy EUR 7/20/16 - ) Euro MSCO Sell 7/22/16 - Euro DBAB Buy 7/25/16 - ) Euro DBAB Sell 7/25/16 - Japanese Yen CITI Sell 7/25/16 - ) Japanese Yen JPHQ Sell 7/25/16 - ) Malaysian Ringgit DBAB Buy EUR 7/27/16 - ) Malaysian Ringgit JPHQ Buy 7/27/16 - ) Malaysian Ringgit JPHQ Sell 7/27/16 - ) Euro CITI Sell 7/28/16 - Euro GSCO Sell 7/28/16 - Euro JPHQ Sell 7/29/16 - Malaysian Ringgit JPHQ Buy 7/29/16 - ) Malaysian Ringgit JPHQ Buy EUR 7/29/16 - ) Malaysian Ringgit JPHQ Sell 7/29/16 - ) Euro HSBK Sell 8/05/16 - Euro JPHQ Sell 8/05/16 - Malaysian Ringgit HSBK Buy 8/08/16 - ) Malaysian Ringgit HSBK Sell 8/08/16 - ) Euro CITI Sell 8/10/16 - Japanese Yen CITI Sell 8/10/16 - ) South Korean Won HSBK Buy 8/10/16 - Templeton Global Income Fund Statement of Investments, November 30, 2015 (unaudited) (continued) South Korean Won HSBK Sell 8/10/16 - ) Euro DBAB Buy 8/11/16 - ) Euro DBAB Sell 8/11/16 - Euro JPHQ Sell 8/11/16 - South Korean Won HSBK Buy JPY 8/12/16 - ) Japanese Yen DBAB Sell 8/18/16 - ) South Korean Won JPHQ Buy 8/18/16 - South Korean Won JPHQ Sell 8/18/16 - ) Japanese Yen HSBK Sell 8/22/16 - ) Japanese Yen JPHQ Sell 8/22/16 - ) Mexican Peso HSBK Buy 8/22/16 - Japanese Yen BZWS Sell 8/24/16 - ) Euro SCNY Sell 8/26/16 - Japanese Yen JPHQ Sell 8/26/16 - Euro JPHQ Sell 8/29/16 - Japanese Yen DBAB Sell 8/29/16 - Japanese Yen JPHQ Sell 8/29/16 - Japanese Yen JPHQ Sell 8/31/16 - Japanese Yen JPHQ Sell 10/07/16 - Japanese Yen HSBK Sell 10/11/16 - Euro JPHQ Sell 10/13/16 - Japanese Yen BZWS Sell 10/13/16 - Japanese Yen DBAB Sell 10/13/16 - Euro BZWS Sell 10/17/16 - Malaysian Ringgit DBAB Buy EUR 10/17/16 - Mexican Peso DBAB Buy 10/21/16 - ) Japanese Yen BZWS Sell 10/24/16 - Mexican Peso CITI Buy 10/24/16 - Mexican Peso DBAB Buy 10/24/16 - Euro BZWS Sell 10/27/16 - Euro BZWS Sell 11/04/16 - Japanese Yen CITI Sell 11/09/16 - Euro JPHQ Sell 11/14/16 - Japanese Yen CITI Sell 11/14/16 - ) Japanese Yen HSBK Sell 11/14/16 - ) Japanese Yen JPHQ Sell 11/14/16 - ) Japanese Yen CITI Sell 11/16/16 - Japanese Yen MSCO Sell 11/16/16 - Japanese Yen DBAB Sell 11/18/16 - Japanese Yen CITI Sell 11/21/16 - ) Mexican Peso CITI Buy 11/25/16 - ) Euro GSCO Sell 12/02/16 - Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. * In U.S. dollars unless otherwise indicated. Templeton Global Income Fund Statement of Investments, November 30, 2015 (unaudited) (continued) At November 30, 2015, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Sw aps Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 0.926% LCH $ 10/17/17 $ - $ ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH 1/22/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 1/23/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 1/27/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 1/29/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 1/30/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 2/03/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.978% LCH 3/27/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.985% LCH 3/27/25 - Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.449% LCH 7/02/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.310% LCH 7/29/25 - ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.752% LCH 7/29/25 - ) Total Interest Rate Sw ap Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) A BBREVIATIONS Counterparty/Exchange BOFA Bank of America Corp. BZWS Barclays Bank PLC CITI Citibank, N.A. DBAB Deutsche Bank AG GSCO Goldman Sachs Group, Inc. HSBK HSBC Bank PLC JPHQ JPMorgan Chase Bank, N.A. LCH London Clearing House MSCO Morgan Stanley and Co. Inc. SCNY Standard Chartered Bank UBSW UBS AG Currency AUD Australian Dollar BRL Brazilian Real EUR Euro HUF Hungarian Forint IDR Indonesian Rupiah INR Indian Rupee JPY Japanese Yen KRW South Korean Won LKR Sri Lankan Rupee MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Nuevo Sol PHP Philippine Peso PLN Polish Zloty Templeton Global Income Fund Statement of Investments, November 30, 2015 (unaudited) (continued) SGD Singapore Dollar Selected Portfolio FRN Floating Rate Note GDP Gross Domestic Product Templeton Global Income Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Income Fund (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time or earlier when the NYSE closes early, on each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Derivative financial instruments (derivatives) listed on an exchange are valued at the official closing price of the day. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. 4. INCOME TAXES At November 30, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in an affiliated management investment company for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Fund are waived on assets invested in the affiliated management investment company, in an amount not to exceed the management and administrative fees paid directly or indirectly by each affiliate. Prior to September 1, 2013, the waiver was accounted for as a reduction to management fees. % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of November 30, 2015, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Foreign Government and Agency Securities a $ - $ 711,288,713 $ - $ 711,288,713 Short Term Investments 190,213,971 43,354,054 - 233,568,025 Total Investments in Securities $ 190,213,971 $ 754,642,767 $ - $ 944,856,738 Other Financial Instruments Forw ard Exchange Contracts $ - $ 32,910,475 $ - $ 32,910,475 Sw ap Contracts - 161,347 - 161,347 Total Other Financial Instruments $ - $ 33,071,822 $ - $ 33,071,822 Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ 13,702,840 $ - $ 13,702,840 Swap Contracts - 2,399,310 - 2,399,310 Total Other Financial Instruments $ - $ 16,102,150 $ - $ 16,102,150 a For detailed categories, see the accompanying Statement of Investments. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief
